DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, claims 7-10, 12-16 in the reply filed on 4/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Further, newly added claims 27-37 is another version of  non elected claims 17-26 which clearly readable to nonelected group II invention for following reasons:
That elected invention I and newly added claims 27-37 are independent or distinct, each from the other because:
Inventions I and (newly added claims 27-37) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars feature of “a first registration station for registering first and second glass lites of the plurality of glass lites from the conveyor system on opposite sides of a spacer frame, the first registration station comprising a base and a vacuum assembly comprising a moveable lift frame and an array of non-contact lift pads coupled to the moveable lift frame that generate a lifting force to cause the first glass lite to hover above the base, and wherein said conveyor system comprises a conveyor that moves the second glass lite and the spacer frame attached to the second glass lite into position underneath the first glass lite hovering above the base” as required by newly added invention (claims 27-37).   The subcombination (newly added claims 27-37) has without traverse filed on 4/1/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “non-contact vacuum assembly; a drive ;   a controller;  a press” (see body of  claim 7, items b-e) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Since Figs. 1 and 3 are listed under the heading background, therefore Fig. 3  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10, 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   In the instant application the claim(s) contains subject matter (i.e., non-contact vacuum assembly; a drive;   a controller; a press” (see body of claim 7, items b-e)) which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The following phrases or terms are unclear and confusing:
whether or not “a first glass lite “(claim 7, line 6); and “a second glass lite”(claim 7, line 8” is/are part of “a plurality of glass lites” (in line 4 of claim 7)?
	Whether “a glass washer” (claim 7, line 5);”an assembly station”(claim 7, line 5) is/are part of the claimed apparatus or not.   Since no connection between the above and “a conveyor” of claim 7, line 4.  
	Whether “a register position in said assembly station” (claim 7, lines 6-7) is part of the claimed apparatus or not.   Since no connection between the above and “non contact vacuum assembly” previously cited in claim 7, line 6.  
	No connection between the claimed “an oven”(claim 8, line 1) and the previous structures cited in the base claim 7.
	Claims 9-10, 12, 15 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 7.
	“the vacuum assembly”(claims 13-14, line 1) lacks proper antecedent basis.
	No addition structure feature found in claim 16 only operation of the drive rather than the additional structure limitations which made up the drive.   Appropriate correction is requested.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The  closest prior art  to McGlinchy (20080286077) discloses an apparatus 10 for assembling triple pane insulating glass units from a plurality of insulating spacer frames having sealant or adhesive applied to opposite sides of said spacer frames comprising: a conveyor 30, a controller 42, and a press 34. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt